DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 05/31/2022 is acknowledged. Claims 15, 17-20 have been withdrawn from consideration as directed to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation "the total amount of carboxylic acids and carboxylic acid salts" in line 6.  Claim 1 recites “the preservative system” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, claim 6 recites “the source of the propionate component”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 8, claim 8 recites “the source of the acetate component”. There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 5, 7, 9-14 are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Campano et al. US 2011/0028550.
Regarding claim 1, Campano discloses an organic acid preservative composition comprising (a) an acetate component comprising acetic acid or one or more acetic acid salts ([0034], [0042], [0043]) and (b) a propionate component comprising propionic acid or propionic acid salt ([0034], [0040]). Campano discloses that the acetate component and the propionate component make up at least 85wt% of the total amount of carboxylic acids (for 1% lactic acid, 20% acetic acid, 20% propionic acid, 40%/41%= 97%) (claim 1, 4). Campano discloses that the propionate component makes up 48wt% of the carboxylic acids (for 1% lactic acid, 20% acetic acid, 20% propionic acid, 20%/41%= 48%) (claim 1, 4).
Regarding claim 2, Campano discloses that the propionate component and the acetate component are present in a ratio (w/w) of 1/1 (for 1% lactic acid, 20% acetic acid, 20% propionic acid, 20%/41%= 48%) (claim 1, 4).
Regarding claim 5, since Campano discloses that the propionate acid component can comprise propionic acid or salts thereof including sodium propionate or calcium propionate ([0034], [0039], [0040], claim 1, 4), Campano is seen to suggest that both the propionic acid and salts thereof are suitable for use as the propionate acid component, therefore it would have been obvious to use them in combination.
Regarding claim 7, since Campano discloses that the acetate component can be acetic acid or salt thereof including sodium acetate ([0034], [0042], [0043], claim 1, 4), Campano is seen to suggest that both the acetic acid and salts thereof are suitable for use as the acetate component, therefore it would have been obvious to use them in combination. 
Regarding claim 9, Campano discloses that the composition further comprises a lactate component comprising lactic acid or lactic acid salts ([0034]-[0037], claim 1, 4).
Regarding claims 10-12, Campano discloses a diluted form of the composition can have a pH such as 5 ([0047]), therefore it would have been obvious to one of ordinary skill in the art to modify the preservative system to have a pH value such as 5 upon dissolution in water at 10% (w/v).  It is additionally noted that the limitation of “upon dissolution in water at 10%” is seen to be an intended use of the claimed composition.
Regarding claim 13, Campano discloses the composition can be in the form of a liquid slurry ([0035]).
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Campano et al. US 2011/0028550 in view of Visser et al. US 2012/0115952.
Regarding claims 3-4, claims 3-4 differ from Campano in the recitation that the acetate component and the propionate component are present in the ratio’s claimed. However, Visser disclose that the ratio of acetate component to propionate component effect taste ([0009]), and therefore one of ordinary skill in the art would have been motivated to vary the amounts of propionate component to acetate component based on taste.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campano et al. US 2011/0028550 in view of Hull US 2013/0267603.
Regarding claim 8, claim 8 differs from Campano in the recitation that the source of the acetate component is a concentrated buffered vinegar.
Hull discloses a source of an acetate component includes a concentrated buffered vinegar ([0008]).  It would have been obvious to one of ordinary skill in the art to modify Campano such that the source of the acetate component is a concentrated buffered vinegar as taught by Hull, since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness. 
Claim(s) 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campano et al. US 2011/0028550 in view of Roozen WO 2015/147638.
Regarding claim 6, claim 6 differs from Campano in the recitation that the source of the propionate component is partially or completely neutralized propionic acid ferment.
Roozen discloses that a source of a propionate component is a partially or completely neutralized propionic acid ferment (Pg. 16, lines 16-31, Abstract, Pg. 21), where the ferment can result in favorable organoleptic profiles which contribute positively to the taste and flavor characteristics of the food products to which they are added (Pg. 11, lines 5-11).  Since Roozen teaches a suitable source of a propionate component is a partially or completely neutralized propionic acid ferment, it would have been obvious to one of ordinary skill in the art to modify Campano such that that the source of the propionate component is partially or completely neutralized propionic acid ferment as taught by Roozen, and since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness, and where such a modification would have been obvious to one having ordinary skill in the art for the purpose of providing the desired flavor to the product.
Claim 14 differs from Campano in the recitation the composition of claim 1 is obtainable by combining vinegar and a propionate ferment.
Roozen discloses a preservative composition comprising an acetate component comprising acetic acid and a propionate component comprising propionic acid (Pg. 21, claims 1, 5, 7, 9). Roozen discloses that the acetate component is provided by vinegar and that the propionate component is provided by propionate ferment (Pg. 16, lines 16-31, Abstract). Roozen further teaches that the ferment can result in favorable organoleptic profiles which contribute positively to the taste and flavor characteristics of the food products to which they are added (Pg. 11, lines 5-11).  It would have been obvious to one of ordinary skill in the art to modify Campano such that the composition of claim 1 is obtainable by combining vinegar and a propionate ferment as taught by Roozen since Roozen teaches vinegar and propionate ferment are suitable sources for an acetate and propionate component and since the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness and where such a modification would have been obvious to one having ordinary skill in the art for the purpose of providing the desired flavor to the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792